Citation Nr: 0634580
Decision Date: 11/08/06	Archive Date: 01/31/07

DOCKET NO. 04-38 868                        DATE NOV 08 2006

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia

THE ISSUE

Entitlement to a waiver of recovery of an overpayment of educational assistance calculated in the amount of $3,425.50.

ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel

INTRODUCTION

The veteran is reported to have had active service from August 1992 to August 1996.



This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that denied the benefit sought on appeal.

REMAND

The veteran challenges both the validity of an overpayment of educational benefits and the denial of VA's waiver of such debt. A preliminary review of the record discloses a need for further action by the agency of original jurisdiction, prior to final appellate review.

The law provides that a debtor has the right to dispute the existence or the amount of the debt. 38 C.F.R. § 1.9l1(c); Smith v. Derwinski, 1 Vet. App. 267 (1991). The law also provides under 38 C.F.R. § 19.29, that the Statement of the Case must be complete enough to allow the appellant to present written and/or oral arguments before the Board of Veterans' Appeals. It must contain: (a) A summary of the evidence in the case relating to the issue or issues with which the appellant or representative has expressed disagreement; (b) A summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination; and (c) The determination of the agency of original jurisdiction on each issue and the reasons for each such determination with respect to which disagreement has been expressed.

The Statement of the Case in this matter does not detail VA's calculation of the debt, and the veteran's Substantive Appeal indicates that he is unaware of how the overpayment in his case was calculated. The veteran acknowledged that he had withdrawn from 6 credit hours at school, half of the credits he was taking, but indicated that the amount of the overpayment was more than half of what he had received in educational assistance. While he asserted that he did not believe that he should owe the money, he also contended that the. amount owed should be no more than half, and that it was not. Since the record before the Board does not contain the information necessary for the veteran to address this matter, (Le., the amounts

- 2 



due and payable to the veteran for the term between August and December 2003 and the amounts actually paid to the veteran for that term, further information from the RO is necessary.

This case is therefore returned to the RO via the Appeals Management Center in Washington, D.C., and the VA will notify the veteran when further action on his part is required. Accordingly, this case is REMANDED for the following action:

The RO should prepare an audit of the amount of VA educational assistance due to the veteran for training performed in the term between August 2003 and December 2003 and the amounts actually paid to the veteran for that term. A copy of this audit should be provided to the veteran and included in the claim file.

When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence. If the benefit sought is not granted, the veteran should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. The veteran is free to submit any additional evidence and/or argument he desires to have considered in connection with his current appeal. Kutscherousky v. West, 12 Vet. App. 369 (1999). No action is required of the veteran until he is notified.

VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


- 3

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2006).

- 4



